                Case 2:20-cr-00123-JAM Document 51 Filed 01/22/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00123-JAM-2
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   NATHANIEL OPONDO HUBBERT,                          DATE: January 26, 2021
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17                                            STIPULATION

18         1.      By previous order, this matter was set for a status conference on January 26, 2021.

19         2.      By this stipulation, Counsel for Mr. Hubbert now moves to continue the status conference

20 until March 23, 2021, and to exclude time between January 26, 2021, and March 23, 2021, under Local

21 Code T4.

22         3.      The parties agree and stipulate, and request that the Court find the following:

23                 a)     The government has represented that the discovery associated with this case

24         includes over eight gigabytes of evidence in electronic form, including police reports, pictures,

25         multiple hours of video footage, laboratory reports, search warrants, a forensic cellular phone

26         report, and criminal history documents. All of this discovery has been either produced directly

27         to counsel and/or made available for inspection and copying.

28                 b)     Counsel for Mr. Hubbert desires additional time to consult with her client, review


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:20-cr-00123-JAM Document 51 Filed 01/22/21 Page 2 of 3


 1           the existing discovery, conduct further review of her client’s criminal history, discuss potential

 2           resolutions with her client, and otherwise prepare for trial.

 3                  c)      Counsel for Mr. Hubbert believes that failure to grant the above-requested

 4           continuance would deny her the reasonable time necessary for effective preparation, taking into

 5           account the exercise of due diligence.

 6                  d)      The government does not object to the continuance.

 7                  e)      Based on the above-stated findings, the ends of justice served by continuing the

 8           case as requested outweigh the interest of the public and the defendant in a trial within the

 9           original date prescribed by the Speedy Trial Act.

10                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11           et seq., within which trial must commence, the time period of January 26, 2021 to March 23,

12           2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13           T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14           of the Court’s finding that the ends of justice served by taking such action outweigh the best

15           interest of the public and the defendant in a speedy trial.

16 //

17

18 //

19

20 //

21

22 //

23

24 //

25

26 //

27

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              2
        PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00123-JAM Document 51 Filed 01/22/21 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: January 22, 2021                                  MCGREGOR W. SCOTT
                                                              United States Attorney
 6

 7                                                            /s/ ADRIAN T. KINSELLA
                                                              ADRIAN T. KINSELLA
 8                                                            Assistant United States Attorney
 9
     Dated: January 22, 2021                                  /s/ KRESTA DALY
10                                                            KRESTA DALY
                                                              Counsel for Defendant
11                                                            NATHANIEL OPONDO HUBBERT
12
                                            FINDINGS AND ORDER
13
            IT IS SO FOUND AND ORDERED this 22nd day of January, 2021.
14

15                                                     /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
16                                                     UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
